Citation Nr: 0305478	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a personal hearing before the 
RO in June 1997.  This case was previously before the Board 
and was remanded in November 1998 and August 1999.  At the 
time of the August 1999 remand, the veteran was represented 
by Disabled American Veterans; however, the veteran revoked 
such representation in an August 2002 letter.  38 C.F.R. 
§ 20.607 (2002).

The Board notes that additional development was completed 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
informed of this development and provided with an opportunity 
to respond.  In February 2003, he responded by submitting a 
copy of an October 1997 psychological evaluation report which 
was already of record and indicating that he as no additional 
evidence to submit.  

The Board notes that claims for service connection for 
generalized anxiety disorder/organic anxiety disorder and for 
an increased rating for service-connected chronic brain 
syndrome associated with trauma have been denied by the RO 
without notices of disagreement being filed to initiate 
appeals.  Accordingly, those issues are not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002).  
However, in an August 2002 letter, the veteran included 
contentions to the effect that he believes he should be 
awarded compensation for his mental problems.  He also stated 
that he did not believe that his "mental difficulties" 
should be rated as only 10 percent disabling.  Recognizing 
the possibility that these statements may constitute an 
attempt to reopen his claim of entitlement to service 
connection for psychiatric disability (other than chronic 
brain syndrome) and/or constitute a new claim for an 
increased rating for his service-connected chronic brain 
syndrome, the Board hereby refers these matters to the RO for 
clarification and any necessary action.  The Board further 
recognizes that if new service connection and increased 
rating claims are in fact being advanced, they would normally 
be viewed as intertwined with the TDIU issue currently on 
appeal.  However, the Board notes that such service 
connection and increased rating claims have already been 
developed and adjudicated by the RO during the course of this 
appeal, but the veteran has not filed a notice of 
disagreement as to either issue.  Under such circumstances, 
the Board believes it would not be in the interests of 
judicial economy to repeatedly defer consideration of the 
TDIU issue.  The Board therefore finds that appellate review 
of the TDIU issue is proper at this time. 


FINDINGS OF FACT

1.  Service connection is currently in effect for optic 
atrophy of the left eye, evaluated as 30 percent disabling; 
hypopituitarism (diabetes insipidus), evaluated as 20 percent 
disabling; chronic brain syndrome associated with trauma, 
evaluated as 10 percent disabling, and scars of the face, 
evaluated as zero percent disabling.  The combined service-
connected disability evaluation is 50 percent.

2.  The veteran has a high school level of education and 
occupational training and experience in mortgage banking.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, private and VA 
outpatient treatment records, as well as records from the 
Social Security Administration.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  In this regard, it 
is noted that, in his January 2003 letter to the RO, the 
veteran stated that he has no idea what records are needed.  
However, the discussions in the rating decisions, statement 
of the case, supplemental statements of the case, Board 
remands, and other correspondence have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Specifically, by a 
December 2001 letter from the RO, the veteran was advised of 
the provisions of the new VA regulations regarding the timing 
and scope of VA assistance, including the type of evidence 
necessary to substantiate his claim for entitlement to TDIU 
as well as the types of evidence VA would assist him in 
obtaining.  Moreover, by a January 2003 letter from the 
Board, the veteran was specifically advised of the need for 
copies of his records from the Social Security Administration 
and the inability of the VA to obtain such evidence.  He was 
provided an opportunity to submit these records.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

No additional evidence to support the veteran's claim has 
been identified and it is clear from the arguments submitted 
to the Board that the veteran understands the provisions of 
pertinent regulations and the type of evidence necessary to 
substantiate his claim for entitlement to TDIU as well as the 
types of evidence VA would assist him in obtaining.  The 
Board therefore finds that the notice and assistance 
requirements of the new law and regulation have been met.

Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

By a November 1998 decision of the Board, the evaluation for 
the veteran's service-connected chronic brain syndrome due to 
trauma was continued as 10 percent disabling.  Additionally, 
service connection is currently in effect for optic atrophy 
of the left eye, evaluated as 30 percent disabling; 
hypopituitarism (diabetes insipidus), evaluated as 20 percent 
disabling; and scars of the face, evaluated as zero percent 
disabling.  Since the veteran filed the current claim for 
TDIU in October 1996, the highest combined evaluation which 
has been in effect for his service-connected disabilities is 
50 percent.  Therefore, he does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) for any applicable time period.  However, the Board 
must still consider whether he is unemployable by reason of 
his service-connected disabilities.  38 C.F.R. § 4.16(b).    

In his October 1996 VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, the 
veteran reported that he last engaged in full time employment 
in January 1996 as a mortgage banker.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating is, in itself, a recognition 
that the impairment makes it difficult to obtain and maintain 
employment.  Therefore, the question is whether the appellant 
is capable of performing the physical and mental acts 
required by employment, and not whether the appellant can 
find employment.  See Van Hoose, supra.

On his VA Form 21-8940, the veteran reported that he had 
completed high school and had been employed in the field of 
general financial services from 1989 to January 1996.  
Certain medical records also include references to prior 
employment in the oil fields and as a salesman.    

A September 1996 report of VA examination for mental 
disorders notes that the veteran was laid off from his job 
collecting loans in January 1996 because of downsizing and 
his inability to do the traveling which was required by the 
job.  It is further noted that the veteran did not feel 
capable of working due to back pain, which he complained of 
radiating down his leg and causing him a lot of disability.  
The veteran also reported that his emotional problems, 
consisting of tremulousness and irritability, also interfere 
with his ability to work.  

Records in connection with the veteran's claim for Social 
Security disability benefits include a September 1996 
examination report which notes that his chief complaints were 
with respect to the left hip, left leg, and left eye.  This 
examination report also notes that the veteran was involved 
in an automobile accident in 1995 in which he sustained a 
left hip injury.  As previously noted, despite attempts by VA 
to obtain all Social Security records, it appears that 
certain of those records are not available. 

During his June 1997 personal hearing at the RO, the veteran 
testified that his service-connected brain syndrome is 
productive of memory loss and sleep impairment which has 
resulted in his unemployability.  He further reported that he 
is not in receipt of psychiatric treatment or medication.  
The stated that he does not like being around people and that 
he becomes nervous, irritable, and begins to shake when he is 
with other people.  

An October 1997 report of private psychological evaluation 
notes evidence of brain damage in touch and writing as well 
as immediate and intermediate memory loss.  Diagnostic 
impressions were bipolar disorder, pain disorder, and 
paranoid and schizoid personality disorder.  

A January 1999 report of VA psychiatric examination notes 
that the veteran identified severe anxiety and irritability 
as his main problems.  This examiner reported that he found 
no evidence of bipolar disorder at that time, but that the 
veteran does have generalized anxiety disorder which may be 
related to his head injury so that he would have to say that 
the veteran has organic anxiety disorder secondary to his 
motor vehicle accident.  The examiner reported also that the 
veteran was unable to work due to his physical condition such 
as back pain and the anxiety problems.  He also commented 
that the diabetes and blindness in the left eye interfered 
with function at work.  However, the examiner also commented 
that he could not say that the psychiatric condition of 
generalized anxiety disorder was causing his disability so, 
as far as the psychiatric evaluation goes, the veteran could 
return to low stressful work.  

Certain language included in the report of the January 1999 
VA examination is not entirely clear.  However, the Board's 
reading of the examiner's comments leads the Board to 
conclude that the examiner was not of the opinion that the 
service-connected disabilities alone precluded gainful 
employment.  The examiner certainly recognized that the 
service-connected diabetes and left eye disability would 
interfere with the veteran's function at work, yet it appears 
that the examiner was of the opinion that most of the 
veteran's disability was from the nonservice-connected back 
disorder.  The Board stresses that in reaching a 
determination as to TDIU, the central inquiry is "whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Service connected 
disabilities are not properly for consideration.  In this 
regard, the Board again notes that service connection has 
been denied for generalized anxiety disorder/organic anxiety 
disorder as well as for sleep apnea.  Accordingly, the Board 
may not consider the impact of these disorders, or any back 
and hip disorders, on the veteran's ability to obtain and 
retain substantially gainful employment. 

While it is clear that the veteran suffers from various 
service-connected and nonservice-connected disorders and that 
the Social Security Administration may have found the veteran 
disabled, the preponderance of the available evidence is 
against a finding that the veteran's service-connected 
disabilities alone preclude substantially gainful employment 
in light of his education and employment history.  It follows 
that the evidence is not so evenly balanced so as to 
otherwise permit a favorable determination at this time.  38 
U.S.C.A. § 5107(b).   

In closing, the Board stresses to the veteran that he may 
always advance new service connection and increased rating 
claims as well as a new claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities in the future should he feel that the 
criteria for those benefits have been met.  While he has 
revoked the authority of his past representative to assist 
him with his VA appeal, the Board hereby notifies the veteran 
of the availability of various service organizations that are 
available to assist him, and the Board strongly urges the 
veteran to seek out such assistance in connection with any 
future claims.  




ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

